DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-13 allowed as a result of Terminal Disclaimer filed on February 09, 2022.
The closest relevant arts are Miyagishima (2006/0260469), Dudley (5,275,636 A), Brown (5,487,767 A) and Townsend (9,861,922 B1).
Miyagishima discloses a method of making an air intake assembly for an internal combustion engine comprising an air filter having a closed end and an open end (air filter element 41 may comprise any known filter element and is shown with closed front end 50 and an open back end 51, Fig. 1, paragraph 0026), a reducing coupling having a first end with a first engaging member having an external circumference and outer surface (an adapter assembly 44 (reducing coupling) is shown to have a first end with first engaging member (52) having an external circumference 78 and outer surface, Fig. 4), a second end with a second engaging member having an external circumference less than the first engaging member external circumference, and the second engaging member having an inner surface (second end is shown to comprise a second engaging member 53 having an external circumference less than the first engaging member and is shown to have an inner surface, Fig. 4), and the first engaging member of the reducing coupling being attached to the open end of the air filter (the first engaging member 52 of the adapter 44 (reducing coupling) may be adapted to couple with the 
Dudley discloses a method of making an interface air filter and assembly for use with an internal combustion engine comprising a housing having an air intake port and an opening (housing 12 is shown to have air inlet means 14 connected to an inlet boot 
Brown discloses a method of making an air intake assembly for an internal combustion engine comprising a plurality of circumferential ridges being disposed on the outer surface of the first engaging member to engage the housing (plurality of circumferential ribs (ridges) are shown to be disposed on the interior outer surface of seal 60 (first engaging member) to engage axial portion of flange 74 of housing (housing), Fig. 2, col. 3, lines 63-66).
Townsend discloses the interface (220) between the air intake housing (110) and the air filter (210) may be molded
Claims 1-13 of this instant patent application differ from the disclosure of any one of Miyagishima (2006/0260469), Dudley (5,275,636 A), Brown (5,487,767 A) and Townsend (9,861,922 B1) in that a method of making an air intake assembly for an internal combustion engine, comprising the steps of: molding end pieces for an air filter, at least one end piece of the end pieces including a multi-component coupling interface for the air filter; coupling the end pieces to filter media to form the air filter; molding a sealed filter housing configured to house the air filter therein, the filter housing including an aperture and an air intake port configured to provide intake air to the air filter for producing filtered air by removing particulate matter from the intake air; and molding an intake tube configured to convey the filtered air from the air filter to the internal combustion engine, wherein the coupling interface of the air filter is configured to accept an intake-end portion of the intake tube in the coupling interface, and wherein the aperture of the filter housing is configured to accept the coupling interface of the air filter in the aperture.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        February 15, 2022